DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10923111), and further in view of MCBRIDE et al (US 2018/0300633). 
For claim 1, Fan et al teach a heterogenous system, comprising: 
a memory (e.g. column 27, line 55-62) configured to store an input volume and 
a plurality of processing units (e.g. see below), coupled to the memory, including: 
a first processing unit, including at least one first processor, configured to execute a first artificial neural network (ANN) including an input layer configured to receive at least a first portion of the input volume (e.g. utterance feature input), one or more first ANN hidden layers optimized for the first processor, and an output layer (e.g. figure 4A, Utterance Feature Processor 420, column 26, lines 10-22: “…Utterance Feature Processor 420, and/or wakeword feature processor 424 may be one or more neural-network moedels…utterance feature processor 420, and/or wakeword feature processor may be structured with an input layer 702, an optional middle layer 704, and an output layer 706. The middle layer 704 may also be known as the hidden layer.”); and 
a second processing unit, including at least one second processor that is different than the first processor, configured to execute a second ANN including an input layer configured to receive at least a second portion of the input volume (e.g. wakeword feature input), one or more second ANN hidden layers optimized for the second processor, and an output layer, the second ANN hidden layers being different than the first ANN hidden layers (e.g. figure 4A, Utterance Feature Processor 420, column 26, lines 10-22: “…Utterance Feature Processor 420, and/or wakeword feature processor 424 may be one or more neural-network moedels…utterance feature processor 420, and/or wakeword feature processor may be structured with an input layer 702, an optional middle layer 704, and an output layer 706. The middle layer 704 may also be known as the hidden layer.”). 
	Fan et al do not further disclose an input volume having an input width, an input height, an input depth and a plurality of input values, the input depth being determined by a number of input channels. MCBRIDE et al teach an input volume having an input width, an input height, an input depth and a plurality of input values, the input depth being determined by a number of input channels (e.g. figure 3, paragraph 54, 63: “depth(e.g., number of channels)”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of MCBRIDE et al into the teaching of Fan et al to specify the width, height and depth of the input for the neural network to limit the number of operation being performed as well as management of data among the various memory component  to enhance the overall performance of the neural network (e.g. abstract, MCBRIDE et al). 
	Claim 2 is rejected for the same reasons as discussed in claim 1 above, wherein additional number of processor execute additional ANN of the similar functionalities does not make any patentable difference. It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of MCBRIDE et al into the teaching of Fan et al to specify the width, height and depth of the input for the neural network to limit the number of operation being performed as well as management of data among the various memory component  to enhance the overall performance of the neural network.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10923111) and MCBRIDE et al (US 2018/0300633) as applied to claims 1-2 above, and further in view of Balasubramanian et al (US 2018/0034695).
For claim 3, Fan et al teach the first processing unit is a CPU (e.g. column 27, line56).  Fan et al and McBride et al do not further disclose GPU and NPU. Balasubramanian et al teach GPU and NPU (e.g. paragraph 79, figure 9). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Balasubramanian et al into the teaching of Fan et al and Fan et al to utilize difference processing devices to process different Ann to enhance the overall performance of the neural network. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10923111) and MCBRIDE et al (US 2018/0300633) as applied to claims 1-2 above, and further in view of Yudanov et al (US 2019/0180176).
For claim 11, Fan et al and MCBRIDE et al do not further disclose the first processing unit is configured to execute a facial recognition application, the input volume is an image of a face, and the first, second and third ANNs extract facial features from the image. Yudanov et al teach the first processing unit is configured to execute a facial recognition application, the input volume is an image of a face, and the first, second and third ANNs extract facial features from the image (e.g. paragraph 1: “…Deep neural networks (DNNs) are a class of artificial neural networks (ANNs) that are able to learn how to perform tasks such as image recognition, natural language processing, and game play. A DNN architecture includes a stack of layers that implement functions to transform an input volume (such as a digital image) into an output volume (such as labeled features detected in the digital image)….” Paragraph 11: “The parameters of the DNN are determined by training the DNN using a training data set that includes a set of input volumes and a corresponding set of (known or labeled) output values. For example, a facial recognition DNN can be trained using images that are known to include the individuals that are to be identified in other images by the facial recognition DNN.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yudanov et al into the teaching of Fan et al and MCBRIDE et al to have utilize the ANN to learn to perform task such as image recognition (e.g. paragraph 1, Yudanov et al ) to improve convenience for user. 
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10923111), and further in view of Che (US 2020/0005135). 
Fan et al teach a method for generating an artificial neural network (ANN) for a heterogenous system, comprising: 
generating a first ANN for a first processing unit having at least one first processor, the first ANN including an input layer configured to receive at least a first portion of an input volume, one or more first ANN hidden layers optimized for the first processor, and an output layer, (e.g. figure 4A, Utterance Feature Processor 420, column 26, lines 10-22: “…Utterance Feature Processor 420, and/or wakeword feature processor 424 may be one or more neural-network moedels…utterance feature processor 420, and/or wakeword feature processor may be structured with an input layer 702, an optional middle layer 704, and an output layer 706. The middle layer 704 may also be known as the hidden layer.”); and 
generating a second ANN for a second processing unit having at least one second processor that is different than the first processor, the second ANN including an input layer configured to receive at least a second portion of the input volume, one or more second ANN hidden layers optimized for the second processor, and an output layer, the second ANN hidden layers being different than the first ANN hidden layers, (e.g. figure 4A, Utterance Feature Processor 420, column 26, lines 10-22: “…Utterance Feature Processor 420, and/or wakeword feature processor 424 may be one or more neural-network moedels…utterance feature processor 420, and/or wakeword feature processor may be structured with an input layer 702, an optional middle layer 704, and an output layer 706. The middle layer 704 may also be known as the hidden layer.”). 
Fan et al do not further disclose where generating the first ANN is based on an accuracy of the first ANN, a latency of the first processing unit and a utilization of the first processing unit. Che teaches generating the first ANN is based on an accuracy of the first ANN, a latency of the first processing unit and a utilization of the first processing unit (paragraph 63, figure 4). It would have been obvious to incorporate the teaching of Che into the teaching of Fan et al to manage the accuracy and latency of various processing unit and different layers of memory (e.g. paragraph 1, Che) to improve the performance of the system. 
Claim 13 is rejected for the same reasons as discussed in claim 1 above, wherein additional number of processor execute additional ANN of the similar functionalities does not make any patentable difference.

Claim 20 rejected under 35 U.S.C. 103 as being unpatentable over Fan et al (US 10923111) and Che (US 2020/0005135), as applied to claims 12-13 above, and further in view of Yudanov et al (US 2019/0180176). 
For claim 20, Fan et al and Che do not further disclose the first processing unit is configured to execute a facial recognition application, the input volume is an image of a face, and the first, second and third ANNs extract facial features from the image. Yudanov et al teach the first processing unit is configured to execute a facial recognition application, the input volume is an image of a face, and the first, second and third ANNs extract facial features from the image (e.g. paragraph 1: “…Deep neural networks (DNNs) are a class of artificial neural networks (ANNs) that are able to learn how to perform tasks such as image recognition, natural language processing, and game play. A DNN architecture includes a stack of layers that implement functions to transform an input volume (such as a digital image) into an output volume (such as labeled features detected in the digital image)….” Paragraph 11: “The parameters of the DNN are determined by training the DNN using a training data set that includes a set of input volumes and a corresponding set of (known or labeled) output values. For example, a facial recognition DNN can be trained using images that are known to include the individuals that are to be identified in other images by the facial recognition DNN.”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Yudanov et al into the teaching of Fan et al and Che to have utilize the ANN to learn to perform task such as image recognition (e.g. paragraph 1, Yudanov et al ) to improve convenience for user. 
Allowable Subject Matter
Claims 4-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484